     Case 2:17-cr-00735 Document 471 Filed on 10/24/18 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                            Case Number: 2:17−cr−00735

Matthew Jay Thompson




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
B Janice Ellington
PLACE:
United States Courthouse
1133 N. Shoreline Blvd.
Corpus Christi, Texas 78401
DATE: 10/26/2018

TIME: 09:00 AM
TYPE OF PROCEEDING: Show Cause Hearing
Petition for Action on Pretrial Release (PRIVATE ENTRY) − #460

Date: October 24, 2018
                                                          David J. Bradley, Clerk
